PER CURIAM:*  Granville Rose filed this 42 U.S.C. § 1983 suit against several defendants to raise several claims concerning his conviction for sexual battery. The district court dismissed the suit as barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), and denied the Federal Rule of Civil Procedure 60(b) motion that Rose filed with respect to that judgment. Rose now appeals the district court’s denial of his Rule 60(b) motion, and he has also filed several motions with this court requesting various forms of relief. Rose has not shown that the district court abused its discretion by denying his Rule 60(b) motion. See Diaz v. Stephens, 731 F.3d 370, 374 (5th Cir. 2013). The judgment of the district court is AFFIRMED, and all outstanding motions are DENIED.   Pursuant to 5th Cir. R. 47.5, the. court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5:4.